Citation Nr: 1020580	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than February 27, 
2006, for the award of service connection for hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 


FINDINGS OF FACT

1.  On February 27, 2006, the Veteran filed a claim for 
service connection for hearing loss and tinnitus.  

2.  By rating decision dated in July 2006, the RO granted 
service connection for hearing loss and tinnitus and an 
effective date of February 27, 2006, was assigned. 

3.  The record does not contain unadjudicated claims for 
service connection for hearing loss and tinnitus prior to the 
Veteran's February 27, 2006, claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
February 27, 2006, for the award of service connection 
hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107. 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(p), 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that an earlier effective date is 
warranted for an award of service connection for hearing loss 
and tinnitus.  He argues that the effective date should date 
back to 1967, the date that physical damage occurred.  

The RO granted service connection for hearing loss and 
tinnitus in the July 2006 rating decision currently on 
appeal.  The RO evaluated the Veteran's disabilities and 
assigned a noncompensable disability evaluation for hearing 
loss and a 10 percent disability evaluation for tinnitus, 
effective February 27, 2006.  The Veteran timely perfected an 
appeal with regard to the earlier effective date issue.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2009).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an 
intent on the part of the veteran" to seek service 
connection for that disorder.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, the Board cannot find any basis to support an 
assignment of an earlier effective date.  Pertinent 
regulations outlined above explicitly indicated that the 
effective date for a grant of service connection on a direct 
basis cannot be earlier than the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year of separation from service.  
See 38 C.F.R. § 3.400(b)(2)(i), supra.  Here, the Veteran 
filed the current claims of entitlement to service connection 
for hearing loss and tinnitus on February 27, 2006, nearly 38 
years after discharge from active service.  In such cases, 
the effective date shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  Id.  The 
applicable date in this case was February 27, 2006, the date 
of receipt of the claim.

The Board is aware that the Veteran was treated for tinnitus 
and high frequency hearing loss during service, prior to 
separation in January 1968, but 38 C.F.R. § 3.400(b)(2)(i) 
makes clear that the effective date for a grant of service 
connection on a direct basis shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
(Emphasis added).  Furthermore, the "mere presence" of a 
diagnosis of a specific disorder in a medical report, without 
more, "does not establish an intent on the part of the 
veteran" to seek service connection for that disorder.  See 
Brannon.  As such, there are no pending, unadjudicated claims 
for hearing loss and tinnitus prior to the February 2006 
service connection claims filed by the Veteran.  Accordingly, 
the Veteran is not entitled to an effective date earlier than 
February 27, 2006, for the grant of service connection for 
hearing loss and tinnitus and his appeals are denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Further, because the application 
of the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
Thus, the Board finds that the Veteran's claim has been 
substantiated, and additional notice is not required.  



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than February 27, 
2006, for the grant of service connection for hearing loss 
and tinnitus is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


